SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: February, 2008 Commission File Number: 001-32562 STANTEC INC. (Registrant’s name) 10160 - 112 Street Edmonton, Alberta Canada T5K 2L6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Documents Included as Part of this Report INDEX No. Document 99.1 Stantec makes major addition to its Environment practice area with acquisition of Secor International SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.undersigned, thereunto duly authorized. Stantec Inc. Date:February 4, 2008 By: /s/Jeffrey S. Lloyd Jeffrey S. Lloyd Vice President, Secretary and General Counsel
